Citation Nr: 1012942	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  92-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

4.  Entitlement to an increased rating for headaches rated 
as 30 percent disabling from March 9, 2000, and 50 percent 
disabling from December 2, 2005.

5.  Entitlement to special monthly compensation on account 
of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, August 2007, and August 
2008 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As to the claim for an increased rating for headaches, in 
January 2005 the Veteran testified at a hearing before a 
Veterans' Law Judge that is no longer employed by the Board.  
In February 2005, the Board remanded this issue for further 
development.  While the appeal was in remand status, the RO 
in a November 2007 rating decision granted an increased, 30 
percent, rating for headaches effective from March 9, 2000, 
and a 50 percent rating for headaches effective from 
December 2, 2005.  Therefore, because the United States 
Court of Veterans Appeals (Court) in AB v. Brown, 6 Vet. 
App. 35 (1993), held that the RO and the Board are required 
to construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings when the Veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the Board finds 
that it still has jurisdiction over this issue.

The application to reopen the claim of service connection 
for a bilateral hearing loss disability, an increased rating 
for headaches, and special monthly compensation on account 
of being housebound are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's PTSD is 
productive of more than occupational and social impairment 
with reduced reliability and productivity at any times 
during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran has suffered the 
anatomical loss or loss of use of both feet, one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity 
due to a service connected disability.  The preponderance of 
the competent and credible evidence also does not show that 
the Veteran's service-connected disabilities alone 
necessitate the care or assistance of another person on a 
regular basis to attend to the activities of daily living 
and to protect him from the hazards or dangers of his daily 
environment or substantially confine him to his dwelling or 
immediate premises.  The Veteran is also not in a nursing 
home due to service-connected disorders.


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a rating in 
excess of 50 percent for PTSD at any times during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

As to the increased rating claim, the Board finds that a May 
2007 letter, prior to the August 2007 rating decision, along 
with a May 2008 letter provided the Veteran was adequate 
38 U.S.C.A. § 5103(a) notice including adequate notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) regarding the type of evidence 
necessary to establish effective dates.  To the extent that 
the Veteran may not have been provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the adjudication of the claim in 
the August 2007 rating decision, the Board finds that 
providing him with adequate notice in the above letters 
followed by a readjudication of the claim in the October 
2009 supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

As to the special monthly compensation claim, the Board 
finds that a May 2008 letter, prior to the August 2008 
rating decision, provided the Veteran was adequate 
38 U.S.C.A. § 5103(a) notice.  While the Veteran was not 
provided notice in accordance with the Court's holding in 
Dingess, supra, regarding the type of evidence necessary to 
establish effective dates, the Board finds that this error 
is harmless error because the claim is being denied and 
therefore any effective date issue is moot.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

As to both the rating claim and the special monthly 
compensation claim, the Board finds that even if the above 
letters did not provide the Veteran with adequate notice, 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters, the 
rating decision, the statements of the case, and 
supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service records 
including the records on file with the Social Security 
Administration (SSA).  In this regard, not only did the 
Veteran tell his VA examiners that he did not receive any 
treatment for his PTSD, but in June 2007 and May 2008 
letters he notified VA that he had no other evidence to 
provide VA in support of his claims.  The Veteran was also 
afforded VA examinations in May 2007 and August 2009 as well 
as an Aid and Attendance/Housebound examination in June 2008 
which are adequate for rating purposes and special monthly 
compensation purposes.  The Board has reached this 
conclusion because, while the May 2007 VA examiner did not 
review the Veteran's claims files at the time of his 
examination he did review his VA treatment records, and all 
the examiners took a detailed and an accurate medical 
history as well as conducted examinations of the claimant 
which allows the Board to rate the severity of his 
disabilities under all applicable criteria.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The PTSD Rating Claim

The Veteran asserts that his PTSD warrants a 100 percent 
disability rating because he is completely disabled.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  That being said, given unintended delays during the 
appellate process, VA's determination of the "current level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period that the 
increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, the RO has most recently rated the Veteran's 
PTSD as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

Finally, the criteria for a 100 percent rating are:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of 
such terminology permits consideration of items listed as 
well as other symptoms and contemplates the effect of those 
symptoms on the Veteran's social and work situation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board 
acknowledges that symptoms recited in the criteria in the 
rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  Id, 
at 442.  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id, at 443.   

Initially, the Board notes that in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), the Court held 
that "when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  In this case, however, 
because the August 2009 VA examiner was able to distinguish 
between the symptoms attributable to the service connected 
PTSD and non service connected dementia caused by his severe 
cerebral dysfunction, the Board finds that the Mittleider 
doctrine is not for application.  

With the above in mind, the Board notes that at the December 
2005 VA examination the Veteran complained of nightmares 
three to four times a week, difficulty staying asleep, 
intrusive thoughts, a startled response, and avoidance of 
public places like stores and restaurants.  Socially, it was 
reported that he was married, they live with their daughter, 
him and his wife do not have any trouble, and he does not 
get out too visit with anyone.  Occupationally, it was 
reported that the Veteran was retired after working 30 years 
as a chauffeur.  As to his daily activities, the Veteran 
reported that he spends most of his time sleeping.  

On examination, memory was impaired with the Veteran not 
knowing his date of birth, his age, how long he had been 
married, the current date, or the name of the President or 
Governor.  Eye contact was limited.  He had some dysphoria.  
Mood was euthymic with occasional depression.  His insight 
was somewhat limited.  Otherwise, he was casually groomed, 
fully cooperative, truthful, his speech was normal, he did 
not display significant anxiety, affect was appropriate, 
thought process and associations were logical and tight, he 
did not have any loosening of association or confusion, no 
hallucinations or delusions were noted, judgment was 
adequate, and he denied homicidal or suicidal ideation.  

It was thereafter opined that his symptoms were "moderate-
to-severe," his symptomatology did not preclude employment 
or activities of daily living, and, while he had some 
impairment in thought processing, no communication 
impairment was seen.  His Global Assessment of Functioning 
(GAF) score was 45.

Thereafter, in a September 2007 letter from John Lierly, 
Ph.D, it was noted that the Veteran had problems with 
nightmares, intrusive thoughts, avoidance of crowds, 
exaggerated started response, sleep disturbance, and 
problems with interpersonal relationships.  It was also 
opined that in recent months the Veteran had experienced 
increased problems with agitation and irritability leading 
to verbal clashes with family and friends.  It was opined 
that the cause of the increased agitation and irritability 
was the Veteran's lack of sleep and that the irritability 
was causing problems with his wife and family.  It was also 
reported that given his irritability, different family 
members were taking turns having the Veteran live with them 
because no one could stand it for too long of a time period.  
It was opined that his GAF score was 38.

In April 2008, Arthur L. Neal, M.D., opined that without 
assistance/supervision the Veteran was unable to walk, 
attend to the needs of nature, keep himself ordinarily 
clean, protect himself from hazards or dangers, dress and 
undress himself, leave his home, or handle his own business 
affaires.  In a May 2008 VA treatment record, Dr. Neal 
thereafter opined that the Veteran's service connected 
migraine headaches, PTSD, and facial scars "require that a 
caretaker be with him at all times . . . [and that] he will 
need his caretaker while shopping." 

(Parenthetically, the Board notes that while at the 
subsequent June 2008 Aid and Attendance examination the 
Veteran was reported to have significant psychiatric 
impairment, the results of this examination are not relevant 
to the current discussions because none of these problems 
were attributed to his PTSD.)

Thereafter, in July 2009, William Rutledge, M.D., opined as 
follows:

[the Veteran] . . . is in need of aid 
and assistance.  This patient has 
[PTSD], which causes [a] multitude of 
problems.  He has fitful sleep with 
frequent nightmares causing him to be 
drowsy and experience lots of daytime 
sleeping and catnapping.  He has marked 
memory deficits.  He does not socialize 
with others.  All of these things create 
a situation that for his safety and 
support aid and assistance would be 
helpful.  He also needs help with bodily 
functions and grooming and hygiene . . . 

[The Veteran's] overall condition is 
declining dramatically and rapidly.  
Maximum support is needed to prevent 
institutionalization of this patient.  I 
think with home aid and assistance, this 
could prevent the need for 
institutionalization.

Lastly, at the August 2009 VA examination, the Veteran 
complained of problems with intrusive war time thoughts.  
However, he also reported that he was doing pretty good, was 
in bed from 9:00 pm to 8:00 am, reported that he did not 
wake up when sleeping, and did not have nightmares.  He also 
reported that he no longer had a problem with a startled 
response.  The Veteran next reported that he does not go out 
to stores or restaurants because it involves too much 
walking and he does not like the food.  He also reported 
that, while he did not watch much news or war movies, he did 
so because of problems with his eyes.  He also reported that 
he was not bothered by seeing Asian-Pacific islanders.  
Socially, it was noted that he had been married 66 years, 
had 10 children, and he gets along well and is close with 
his wife.  He also reported that he does not really go out 
to visit with anyone because everyone works during the day.  
However, he does attend church.  Occupationally, it was 
reported that the Veteran was retired after working 30 years 
as a chauffeur.  

On examination, memory was impaired with the Veteran not 
remembering the examiner's name, the current date or the 
name of the President or Governor.  His insight was somewhat 
limited.  Otherwise, he was casually groomed, fully 
cooperative, truthful, did not display significant anxiety 
or dysphoria, speech was normal, mood was euthymic, affect 
was appropriate, thought process and associations were 
logical and tight, he did not have any loosening of 
association or confusion, no hallucinations or delusions 
were noted, judgment was adequate, and he denied homicidal 
or suicidal ideation.  

It was thereafter opined that the Veteran showed relatively 
few symptoms consistent with PTSD.  Next, it was opined that 
Dr. Lierly's September 2007 GAF score is very low and 
inconsistent with both the Veteran symptoms as seen at the 
current examination and as seen in the 2001 VA PTSD 
assessment which also showed relatively minimal symptoms.  
Thereafter, it was opined that the Veteran's current GAF 
score, 55, "is based solely on the symptoms of [PTSD] as 
reported at today's examination [without taking into account 
his dementia]."  The examiner thereafter opined that the 
Veteran's adverse symptomatology due to his PTSD were 
limited to "fairly frequent" intrusive thoughts and being 
easily startled, these symptoms make his PTSD "mild to 
moderate" in severity, he did not find evidence that his 
PTSD symptoms precluded employment or activities of daily 
living, and the claimant did not report grossly impaired 
social functioning.  Lastly, the examiner opined that the 
Veteran and his wife lived alone and were able to attend to 
activities of daily living without assistance and that he 
did not find any evidence that the claimant's PTSD was 
related to his dementia in any way. 

Initially, the Board acknowledges that all the examiners 
found that the Veteran had a significant problem with his 
memory.  Moreover, the December 2005 VA examiner found 
problems with eye contact, dysphoria, depression, and 
insight as well as opined that his PTSD was "moderate-to-
severe" and his GAF score was 45 suggesting that his PTSD 
was manifested by "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

The Board also acknowledges that in September 2007 Dr. 
Lierly opined that the Veteran's GAF score was 38 suggesting 
that his PTSD was manifested by "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several area, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .)."  

The Board likewise acknowledges that in July 2009, Dr. 
Rutledge opined that the claimant's PTSD causes fitful sleep 
with frequent nightmares causing him to be drowsy and 
experience lots of daytime sleeping and catnapping.  It was 
also reported by Dr. Rutledge and the VA examiners that the 
Veteran did not socialize.  Likewise, the Board acknowledges 
that Dr. Neal believes that the Veteran needs a caretaker.

However, the Veteran's memory loss has been attributed to 
his non service connected dementia caused by his severe 
cerebral dysfunction.  Moreover, the record on appeal is 
negative for complaints or treatment for suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance 
and hygiene.  38 C.F.R. § 4.130.  In fact, it was 
specifically opined at the December 2005 and August 2009 VA 
examinations that the Veteran was not experiencing most of 
these problems and none of these problems are seen in any of 
the evidence of record.  Moreover, while Dr. Lierly's 
reported the Veteran has problems with irritability, similar 
problems were not seen at any of the VA examinations and 
therefore the Board finds that his irritability must be 
controllable.  

The Board also finds more competent and credible the opinion 
provided by the August 2009 VA examiner that the Veteran's 
GAF score, solely due to his PTSD, was 55, than Dr. Lierly's 
GAF score or the earlier VA examiner's GAF score because the 
August 2009 opinion was based on a review of the record on 
appeal with citation to the evidence found in the record 
which supported its conclusion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence).  
In this regard, a GAF score of 55 suggests that the 
Veteran's PTSD was only manifested by "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  See DSM-IV.

The Board also finds that the opinion provided by the August 
2009 VA examiner that the minimal symptoms seen at this 
examination, like those seen at an earlier 2001 assessment, 
are best characterized as "mild to moderate" in severity 
more credible that the earlier December 2005 VA examiner's 
characterization because the August 2009 VA examiner, unlike 
the earlier VA examiner, was able to review the Veteran's 
claims file before providing his opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.").  

Furthermore, the Board does not find Dr. Neal's opinions 
credible because he did not opine that the problems he saw 
were caused solely by the Veteran's service-connected PTSD.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  

Lastly, as to his occupational and social impairment due to 
his PTSD, the December 2005 and August 2009 VA examiners 
both opined that his PTSD symptoms do not preclude 
employment and, while it did cause some social problems, the 
record also shows that the Veteran had been married for 66 
years and reported having a good relationship with his wife 
and 10 children.  Moreover, while the Veteran reported 
having difficulty going to stores and restaurants as well as 
socializing, he also reported that he did not go out because 
of difficulty walking, he did not socialize because everyone 
works during the day, and he did go out to go to church.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 50 percent for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

In reaching the above conclusion, the Board has not 
overlooked the Veteran's, his representative's, his friends, 
and his families written statements to the RO and the 
claimant's statements to his physicians.  Moreover, the 
Board acknowledges the fact that the Veteran is competent to 
give evidence about what he sees and feels and others are 
competent to give evidence about what they see.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Nonetheless, the Board finds that diagnosing the severity of 
the Veteran's PTSD required special medical training which 
neither the Veteran nor these other lay persons have.  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the VA examiners as to the 
severity of the Veteran's PTSD than these lay claims.  Id. 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

In adjudicating the current appeal for an increased rating 
the Board has also not overlooked the Court's recent holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that 
claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice 
is not applicable to the current appeal because the RO in a 
November 2007 rating decision already granted TDIU. 

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for PTSD must be denied.

The Aid and Attendance Claim

The Veteran asserts this his service connected disabilities 
cause him to be unable to take care of himself without the 
help of another person.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

A veteran who, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, one hand and one foot, or is blind in both 
eyes, with 5/200 visual acuity or less or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance under criteria set forth in 38 C.F.R. § 3.352(a) 
shall receive the provided level of compensation.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to 
establish a factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to 
keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

An individual who is bedridden meets the criteria for aid 
and attendance.  The regulation provides that being 
"bedridden" means that the condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  Determinations that the veteran is so 
helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

Initially, the Board finds that the evidence does not 
suggest, nor has it been argued, that the Veteran has 
suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, or has any visual impairment due to 
service connected disabilities.  See 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

As to a factual need for aid and attendance, the Board first 
notes that the Veteran is service connected for PTSD rated 
as 50 percent disabling, headaches rated as 50 percent 
disabling, and a scar rated as non-compensable.

As to his adverse psychiatric symptomatology, the Board 
finds, as it did above, that because the VA examiner was 
able to distinguish between the symptoms attributable to the 
service connected PTSD and non service connected dementia 
caused by his severe cerebral dysfunction that the 
Mittleider doctrine is not for application.  Accordingly, 
only his symptoms from his service connected PTSD as well as 
his other service connected disabilities will be taken into 
account when deciding if he meets the criteria for aid and 
attendance.

In this regard, the Board notes that the Veteran lives with 
his wife at one of his children's home because of the help 
that he requires on a daily bases.  Additionally, the 
December 2005 VA examiner opined that his headaches are 
prostrating and force him to stay in bed at least 30 minutes 
a day.  Moreover, Dr. Neal opined in April 2008 that without 
assistance/supervision the Veteran is unable to walk, attend 
to the needs of nature, keep himself ordinarily clean, 
protect himself from hazards or dangers, dress and undress 
himself, leave his home, or handle his own business 
affaires.  In a May 2008 VA treatment record, Dr. Neal 
thereafter opined that the Veteran's service connected 
migraine headaches, PTSD, and facial scars "require that a 
caretaker be with him at all times . . . [and] he will need 
his caretaker while shopping."  Thereafter, in July 2009, 
William Rutledge, M.D., opined as follows:

[the Veteran] . . . is in need of aid 
and assistance.  This patient has 
[PTSD], which causes [a] multitude of 
problems.  He has fitful sleep with 
frequent nightmares causing him to be 
drowsy and experience lots of daytime 
sleeping and catnapping.  He has marked 
memory deficits.  He does not socialize 
with others.  All of these things create 
a situation that for his safety and 
support aid and assistance would be 
helpful.  He also needs help with bodily 
functions and grooming and hygiene.  He 
has frequent migraine headaches that 
required narcotic analgesics for 
control.  This adds to his problem with 
daytime drowsiness, confusion, and 
memory loss.  This, again for safety and 
comfort would benefit from home aid and 
assistance.

[The Veteran's] overall condition is 
declining dramatically and rapidly.  
Maximum support is needed to prevent 
institutionalization of this patient.  I 
think with home aid and assistance, this 
could prevent the need for 
institutionalization.

Initially, the Board does not find that Dr. Neal's April 
2008 opinion credible because he did not opine that the 
problems he saw were caused by the Veteran's service 
connected PTSD, headaches, and/or scar.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative).  The 
Board also does not find that Dr. Neal's May 2008 opinion 
credible because he at no time explains how the Veteran's 
service connected migraine headaches, PTSD, and facial scars 
require that he have a caretaker with him at all times.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  
Likewise, the Board also does not find Dr. Rutledge's July 
2009 opinion credible because, while he opines that for 
"assistance would be helpful" (emphasis added) and the 
Veteran "would benefit from"(emphasis added), he does not 
ever definitively opine that the Veteran's service connected 
disabilities are so disabling that the claimant requires the 
regular aid and attendance of another person.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim).  

On the other hand, while the May 2007 VA examiner opined 
that he had some impairment in thought processing, it was 
also opined that his PTSD symptomatology did not preclude 
employment or activities of daily living and he had no 
communication impairment.  Moreover, while his PTSD symptoms 
were characterized at this time as "moderate-to-severe," for 
the reasons explained above they are productive of no more 
than occupational and social impairment with reduced 
reliability and productivity.  

Moreover, the Board notes that while the June 2008 Aid and 
Attendance examiner concluded that the Veteran required the 
daily personal healthcare services of a skilled provider 
without which he would require institutional care, it was 
also opined that his impairment was caused by his non 
service connected generalized debilitation and weakness, 
hearing loss, and senile dementia with significant 
impairment of recent memory.  

Likewise, the August 2009 VA examiner opined that that the 
Veteran presented with relatively few symptoms consistent 
with PTSD best characterized as "mild to moderate" in 
severity, he did not find evidence that his PTSD symptoms 
precluded employment or activities of daily living, and the 
appellant was able to attend to activities of daily living 
without assistance. 

The Board finds the above VA examiners opinions that the 
Veteran does not have a factual need for aid and attendance 
the most competent and credible evidence of records 
regarding this question because the opinions were provided 
after either a review of claims files or all the Veteran's 
VA treatment records and the examiners provided explanations 
for there conclusions which were based on the evidence found 
in the record.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence).

Therefore, the Board finds that the preponderance of the 
competent and credible evidence of record does not show that 
the Veteran's service connected disabilities, acting alone, 
prevent him from performing the basic functions of self care 
without assistance, render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment, require the assistance of another person when 
walking, or require special prosthetic or orthopedic 
appliances that require assistance to make adjustments.  
Accordingly, nothing in the record shows that the Veteran 
has developed problems that require assistance for his daily 
needs as defined by 38 C.F.R. § 3.352(a).  

As to being bedridden, while the above examiners all noted 
that the Veteran spent most of his days sleeping or trying 
to sleep, the evidence does not suggest, nor has it been 
argued, that the Veteran is bedridden due to service-
connected disabilities alone.  Indeed, in April 2008 Dr. 
Neal opined that he was not.

Based upon the above observations, the Board concludes that 
the Veteran does not require care or assistance on a regular 
basis due to service connected disabilities, either with the 
activities of daily living or to protect himself from 
hazards or dangers incident to his daily environment.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance.  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's, his representative, his friends, 
and his families written statements to the RO and the 
claimant's statements to his physicians regarding the 
appellant's need for assistance on an ongoing basis due to 
the severity of his disabilities.  Moreover, the Board 
acknowledges the fact that the Veteran is competent to give 
evidence about what he sees and feels and others are 
competent to give evidence about what he sees.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board finds that an opinion that the 
appellant needs the assistance on an ongoing basis solely 
due to the severity of his service connected disabilities as 
opposed to his non service connected dementia requires 
special medical training which neither the Veteran nor these 
other lay persons have.  Furthermore, the Board finds more 
competent and credible the medical opinions provided by the 
December 2005, June 2008, and August 2009 VA examiners as to 
the severity of the Veteran's service connected disabilities 
than these lay claims.  Id. 



In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.


ORDER

A rating in excess of 50 percent for PTSD is denied at all 
times during the pendency of the appeal.

Special monthly compensation based on the need for regular 
aid and attendance is denied.


REMAND

As to the application to reopen the claim of service 
connection for bilateral hearing loss, the Veteran in 
November 2007 expressed disagreement with the August 2007 
rating decision that denied his claim.  No further action 
was taken by the RO.  Therefore, this issue must be remanded 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claim for an increased rating for headaches, the 
Board finds that a remand is required to provide the Veteran 
with a supplemental statement of the case (SSOC) because 
additional pertinent evidence has been received by VA since 
the June 2004 SSOC.  See 38 C.F.R. § 19.31 (2009).  

Also as to the claim for an increased rating for headaches, 
the law requires that a Board member who conducts a hearing 
must participate in the decision on appeal and if he is 
unable to participate in the decision the claimant must be 
afforded an opportunity to have another hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  Therefore, this issue 
must be remanded for the Veteran to be notified that the 
Veterans' Law Judge who conducted his January 2005 hearing 
is no longer in the Board's employ and asked if he wants 
another hearing.  The Veteran should also be notified that, 
if he does not reply to the letter within 60 days, VA will 
assume that he does not want another hearing.  

As to the claim for special monthly compensation on account 
of being housebound, the Board finds that adjudication of 
this issue must be deferred pending completion of the 
additional development ordered above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision 
on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the application to reopen the 
claim of service connection for 
bilateral hearing loss, the RO/AMC 
should issue a statement of the case.  
Only if the Veteran thereafter files a 
timely substantive appeal as to this 
issue should it be returned for review 
by the Board.

2.  As to the claim for an increased 
rating for headaches, the RO/AMC must 
issue a SSOC that must contain notice of 
all relevant actions taken on the claim 
for benefit, to include a summary of the 
evidence received since the June 2004 
SSOC, and any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The RO/AMC should thereafter 
provide the Veteran with updated VCAA 
notice in accordance with the Court's 
holding in Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

3.  As to the claim for an increased 
rating for headaches, the RO/AMC should 
thereafter notify the Veteran that the 
Veterans' Law Judge who conducted his 
January 2005 hearing is no longer in the 
Board's employ and ask him if he wants 
another hearing.  The Veteran should 
also be notified that, if he fails to 
reply to the letter within 60 days, VA 
will assume that he does not want 
another hearing.  Appropriate follow-up 
action should be taken based on the 
Veteran's reply or failure to reply to 
this letter.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


